THE THIRTEENTH COURT OF APPEALS

                                    13-20-00556-CV


                                     City of Houston
                                             v.
           Carolina Galicia, Individually and as next friend of T.R.G., a minor


                                   On Appeal from the
                      125th District Court of Harris County, Texas
                          Trial Court Cause No. 2020-17391


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against the party incurring same.

      We further order this decision certified below for observance.

April 8, 2021